Accession agreement of the European Union to the European Convention for the Protection of Human Rights and Fundamental Freedoms (debate)
The sitting is resumed.
The next item is the Council and Commission statements on the Accession agreement of the EU to the European Convention on Human Rights.
Madam President, today, in Athens, three people lost their first human right: the right to life. It was the result of violent acts that we absolutely and categorically condemn. The Spanish Presidency of the Council would like to express, on behalf of the Council, its condolences and sympathy to the families, and therefore echoes the statement made by the President of Parliament.
We are talking about human rights, about adhering to the European Convention for the Protection of Human Rights and Fundamental Freedoms, which as I said include the right to life and physical wellbeing.
The European Union is based on human rights and freedoms, and throughout its life there have been constant references in the texts that have been adopted to rights and fundamental freedoms. The culmination of this is in the Treaty of Lisbon.
Firstly, for the first time in the history of Europe the Treaty of Lisbon incorporates a legally binding Charter of Fundamental Rights of the citizens of the Union. It also says to the institutions that the Union will be party to the European Convention for the Protection of Human Rights.
We are therefore witnessing the culmination of the Union's political, cultural and legal journey on human rights, which the Union places at the centre of its policies, its actions and its personality.
In this respect, we think it is of the utmost importance for the European Union to have already begun the process, in order to be able to sign the European Convention for the Protection of Human Rights and Fundamental Freedoms when the time comes. This means, among other things, accepting the jurisdiction of the Strasbourg Court of Human Rights, and increasing the guarantees for citizens. It also means, so to speak, that in some way the different legislation on human rights and freedoms that coexists in Europe will be brought closer together: the national legislation - the guarantees that exist in each of the European countries, which are democratic countries that respect and defend human rights - the European Union legislation and the European Convention for the Protection of Human Rights, which is another piece of legislation that not only the Member States of the European Union, but other European countries are parties too, even if they are not part of the Union.
We are therefore seeing a process of convergence of these pieces of legislation and the expression of this will be the European Union signing the Convention.
On 17 March the Commission presented a recommendation to enter into negotiations for the Union to sign up to the Convention. From that time, the Council has done everything possible to speed up the debates on the negotiation mandate. There is a working group in the Council which is conducting the debates in close partnership with the European Commission.
The Council has very much taken into consideration all the mandates in Protocol 8, which is the legal point of reference in this respect, for example: the Union's possible participation in the control bodies of the European Convention and the need to respect the competences of the Union and the powers of the institutions. It has also considered the need to appoint a European Union judge to the Court, the participation of this Parliament in the Parliamentary Assembly of the Council of Europe, and the participation of the Union in the Committee of Ministers when it exercises functions relating to the application of the European Convention on Human Rights.
The Council has also very closely followed the debates and hearings held by Parliament in March of this year, and is very much taking into account the opinions expressed by Parliament in the draft report drawn up by Ramón Jáuregui Atondo, Kinga Gál and Cristian Dan Preda. The Spanish Presidency's prediction, and the Council's position, is that the mandate to negotiate with the European Council, which will take time and is technical and complex in nature, will be adopted before the end of the first half of 2010.
Vice-President of the Commission. - Madam President, my colleague Olli Rehn has already expressed the position and the condolences of the Commission concerning the Greek disaster, so let me just look at how we can advance with our work because this will be of the utmost importance for completing the system of protection of fundamental rights within the Union, and the accession of the EU to the European Convention on Human Rights, which is enshrined in the Lisbon Treaty, is not an option. It is a destination, as the Presidency so well expressed it just now, but this accession is only one of the four elements of a very ambitious and comprehensive fundamental rights policy at the level of the European Union.
First of all, with the entry into force of the Lisbon Treaty, the Charter of Fundamental Rights is legally binding, and this legally binding charter is the most modern qualification of fundamental rights in the world in terms of political commitment for fundamental rights, of legibility and of legal certainty, and it entrenches all the rights found in the Convention. The meaning and scope of these rights are the same as those laid down by the Convention, but the Charter goes further. In it we find, for example, the so-called third generation of fundamental rights: data protection, guarantees on bioethics, on good and transparent administration. The level of protection provided by the Charter must always be at least as high as that of the Convention. In many cases it goes beyond.
Secondly, there is the promotion of fundamental rights as a priority of the Stockholm Programme, setting the strategic guidelines for developing an area of freedom, security and justice in Europe.
Thirdly, there is the creation of a new portfolio - justice, fundamental rights and citizenship - which shows how much importance the Commission attaches to strengthening the action of the Commission in this area.
Then, fourthly, the accession of the EU to the Convention. It will guarantee that any person claiming to be a victim of a violation of the Convention by an institution or by a body of the Union is able to bring a complaint against the Union before the Strasbourg Court under the same conditions as those applying to complaints brought against Member States. In political terms accession means that the European Union reaffirms the pivotal role played by the Convention's system for the protection of human rights in Europe - in an enlarged Europe, not only in the European Union - but by acceding to this Convention the European Union puts its weight behind the Strasbourg system, and this is a system of external judicial control in the area of fundamental rights because now we are submitting our legal order fully and formally to that control. This, of course, will enhance the credibility both internally and externally of the EU's very strong commitment to fundamental rights.
By mid-March the Commission had proposed a negotiation mandate to the Council. Protocol 8 of the Lisbon Treaty requires a certain number of substantive guarantees to be provided for in an agreement relating to accession because we have to preserve the specific characteristics of Union law and the Commission's recommendation to the Council takes full account of these requirements. I just want to mention two of them.
It is clear that the Union's competence and powers, as defined in the Treaties, may not be affected by the accession, and the provision in the accession agreement will have to make this very clear. Likewise, the accession of the European Union may not affect either the situation of individual Member States in relation to the European Court of Human Rights or the protocols there or the reservations. The negotiations should therefore ensure that the accession agreement creates obligations under the substantive provisions of the Conventions only with regard to acts and measures adopted by the institutions or by the bodies of the Union.
Now the Commission is seeking a smooth insertion of the European Union into the system of the Convention. The accession should therefore preserve the substantive and procedural features of that system. However, the accession must meet two requirements. First, as I said already, the specific characteristics of the law of the European Union have to be preserved; safeguarding the Court of Justice and its prerogatives following accession is an important issue. There are interesting proposals on the table which aim at involving the Court of Justice in situations where the compatibility of a legal act of the Union is at stake before the Strasbourg Court, without a preliminary reference having been made. These proposals can probably be designed in such a way as not to require a Treaty amendment and they deserve careful analysis and discussion in the Council working party. I know that the Spanish Presidency is doing everything in order to bring these discussions forward.
Second, it is important to deal with the specific situation of the Union as a distinct legal entity, vested with autonomous powers, which will become a contracting party side-by-side with the Member States to a mechanism which was not, initially, designed for this purpose - but it was designed for the Member States - and therefore a limited number of technical and procedural adaptations to the Conventions are necessary with regard to the specific nature of Union law. Among these is the so-called 'co-respondent mechanism'.
It is of particular importance to take account of the decentralised implementation of Union law by Member States. By that mechanism the Union will receive the right to join the proceedings as a co-respondent in cases brought against a Member State when Union law is at stake.
From an institutional point of view I would also like to stress the Commission's position that representatives of the European Union should participate in the bodies of the Convention on an equal footing with the representatives of other contracting parties. That means, for instance, that a judge elected for each contracting party is one of the founding principles of the Convention. This principle ensures that each legal system is represented within the Court; it is also a reflection of the collective guarantee system established by the Convention in which each contracting party is required to participate, and that means that we need a permanent full judge elected by the Union who enjoys the same status and has the same duties as his peers and who intervenes potentially in all cases.
An ad hoc judge who intervenes only in cases brought against the Union or involving Union law would not be sufficient. As for the method of electing this judge, the normal procedure provided for in the Convention should also apply here. This means that the Parliamentary Assembly of the Council of Europe elects such a judge from a list of three candidates presented by the European Union. We believe that an appropriate number of Members of the European Parliament should be allowed to participate in sessions of the Parliamentary Assembly when it elects the judges of the Strasbourg Court.
I would like to thank the rapporteurs of the AFCO and LIBE Committees, Mr Jáuregui and Mrs Gál, for their excellent cooperation on the file, and the hearing which was organised by the AFCO Committee on 18 March was really of great use. I am also happy that the Spanish Presidency of the Council gave high priority to this file. I am therefore confident that we will be able to start the negotiations on accession after the summer. I will ensure that the Commission, as the Union's negotiator, will keep Parliament fully informed throughout the negotiation process.
Madam President, I do not believe that it is necessary on such a day to underline once more how important fundamental rights are for Europe and how important they are for all the acts we are proposing. I am sure the Union will not find it difficult to meet the standards of the Convention, but adhering to the Convention will certainly enhance the protection of fundamental rights in Europe, and by this I mean of each and every single human being who lives in Europe.
Madam President, I absolutely endorse the statements made by Mr López Garrido on behalf of the Spanish Presidency and by Mrs Reding and I wish to congratulate Mr Jáuregui Atondo and Mrs Gál on their reports and on the work they have done.
The accession of the EU to the European Convention of the Council of Europe and its protocols is in application of the Treaty of Lisbon and broadens protection in the field of human rights for its citizens. This will provide a pan-European system of protection for fundamental freedoms and human rights covered by the case law of the European Court of Human Rights in Strasbourg. At the same time, in addition to external protection, the European Union is acquiring an international external protection agency, thereby enhancing its credibility towards third countries, from which it often demands respect for the European Convention on Human Rights within the framework of bilateral relations.
Madam President, the debate on human rights and fundamental freedoms coincides today with the murder of three citizens, three workers, by extremist and marginal elements in my country, in Athens, during demonstrations against government measures in response to the economic crisis. I should like, in addition to my contrition and pain and on behalf of my colleagues in the main opposition in Greece, to point out that our political faction is determined to make a decisive contribution towards safeguarding democracy and the smooth functioning of the institutions.
We respect the money which is being given to us at this critical time by our partners and the International Monetary Fund and we are firmly committed to helping with the necessary reforms, in order to come out of this crisis. As a responsible party, we shall contribute towards efforts to maintain calm and protect the unity of the Greek people by removing the extremist elements undermining our democracy.
on behalf of the S&D Group. - (ES) Madam President, if I had to reduce what we are talking about today down to a single idea, I would say loud and clear to the European public that for the first time they are going to have a court that guarantees their human rights and fundamental freedoms in relation to the European Union and their own countries, when they are implementing Union law.
The essential idea is that there is a new court for the European people, the Strasbourg Court, to guarantee Union law and that its application in each Member State fulfils the minimum guarantees that are at the heart of the European idea. These minimum guarantees are part of the umbilical cord, the historical process of European integration. This process is a civilising one of integration based on the idea of human dignity - the dignity of people - and it takes shape in the form of democracy, the rule of law, the welfare state based on the rule of law and human rights.
The Treaty of Lisbon has given us the opportunity for the European Union to formalise the Charter, which as Mrs Reding said, is the most complete charter on fundamental rights that has been established in this field, and requires us to become part of the Strasbourg Court.
This is what we are going to adopt now. I know that there are a large number of technical problems, but I just want to highlight how important it has been that the Commission has done quick, efficient work, establishing a specific mandate enabling us to move forward in these negotiations.
I would like to congratulate you, Mrs Reding, on your work, which I will say once again has been quick and efficient, and I would also like to congratulate the Spanish Presidency. I would like to announce that in the next part-session we will adopt Parliament's report in this respect, and I would like to ask you for monitoring, information and support in negotiations that are complex, but very important for Europe.
Madam President, the EU's accession to the European Convention has been on the agenda for a long time. Now there is a legal basis for the accession becoming a reality. We can all be pleased about that. The EU's accession to the European Convention will mean that the protection of fundamental rights will be supplemented and strengthened, that citizens in our Member States will have better protection in relation to the EU's activities and that legal practice in the area of human rights will be harmonised better in the two European courts, in The Hague and Strasbourg.
With its accession to the European Convention, the EU's institutions will be subject to the administration of justice by the European Court of Human Rights. This will guarantee the independent external monitoring of the EU's respect for people's fundamental rights and freedoms.
It is a very important step. It is very easy to be lulled into the belief that we in Europe are free of the sort of violations of human rights that are committed in other parts of the world. As Member States of the European Union we have laws, statutes and deeply rooted European values that safeguard our rights. Based on the text at the beginning of the Treaty of Lisbon, freedom of expression, freedom of the press and freedom of religion are European freedoms that are to be respected everywhere in the Union without exception. Unfortunately, this is not always the case, as there are Member States that violate fundamental rights in the EU. Regrettably, it is also the case that we in this House stand by and allow this to happen.
With the EU's accession to the European Convention with a view to strengthening and supplementing citizens' freedoms and rights it will be important that we in Parliament legislate and act in accordance with the Convention. The fact is that there remains a great deal to be done in our Member States to sweep our own backyard and make the fine words that constitute our common values a reality.
on behalf of the Verts/ALE Group. - (FI) Madam President, it is very important that we think of human rights as having intrinsic value, although they also have instrumental value, which I realise when I speak to representatives of third countries in my capacity as Chair of the Subcommittee on Human Rights.
Just today I spoke to some Moroccan Members of Parliament. It is excellent that I can tell them that the European Union also stresses the importance of human rights in its own activities and does not merely try to teach others how important human rights are. In this way we can explain to the representatives of third countries that the European Union's accession to the European Convention on Human Rights really does mean that our activities are subject to external scrutiny, as has been explained here. I can also say that for the first time we have a commissioner who is specifically responsible for these matters in the context of legal issues.
I would like to mention that the European Union's accession to the European Convention on Human Rights obviously will not resolve the problem of the European Court of Human Rights being completely overloaded with work. We should consider how we might resolve this problem, which has come about because of a backlog of cases to deal with.
I would also like to suggest strongly that the Union should also decide to align itself with these various useful additional protocols that relate to such issues as opposition to torture or the fight against racism, as well as more effective laws.
Madam President, the effects of signing the accession agreement of the European Union to the European Convention for the Protection of Human Rights and Fundamental Freedoms will be limited, it would seem, because the Convention has been accepted as a measure of the standard of protection of human rights in Europe for a long time. It has achieved this status both in European law and in policy sectors in individual Member States.
However, it is also necessary to point to certain problems which may result from competition between the European Court of Justice and the European Court of Human Rights in the area of judicial decisions which may be made. The matter should, therefore, be very thoroughly analysed, so that mistakes will not be made later which will then need to be corrected.
Furthermore, it may be supposed that decisions made by the European Court of Justice and its interpretation of EU law will become the subject of evaluation by the European Court of Human Rights. In this way, the European Court of Human Rights will gain significant jurisdiction over EU institutions. In view of this, all the legal consequences of such a decision should be considered, to avoid acting rashly. At the same time, the question of reforming the operation of both important European courts should be considered.
(HU) As a lawyer working with human rights issues, I cannot understand what the added value would be for the protection of the human rights of Europe's citizens if the European Union joined the same human rights convention that every single European country has already joined. Please allow me to clarify a few connections, because as I see it, our non-lawyer colleagues have been considerably misled. The situation is as follows. There is a human rights instrument that is indeed very important, known as the European Convention on Human Rights. This Convention is not one entered into by the European Union but by its quasi-twin, the Council of Europe.
If a country violates its citizen's rights as set out in and provided by the Convention, then that citizen has the right to approach the European Court of Human Rights in Strasbourg and seek legal redress or enforcement of his or her rights against that country. This opportunity, as everyone knows, is available now to all citizens of the European Union. I doubt there is a single Member amongst us who is not familiar with a case where someone in their country threatened to go all the way to Strasbourg, and eventually did so and won the case against his or her Member State. What, then, is new, what is the added value, apart from someone from the European Union network receiving a well-paid job as a judge in Strasbourg?
(HU) Madam President, Minister, Commissioner, ladies and gentlemen, our debate today is one of the momentous occasions in the life of the European Union. We are discussing here today something that years ago seemed an insurmountable obstacle: the mandate of the Commission when negotiating the EU's accession to the European Convention on Human Rights. That Convention was ratified 60 years ago this year, and over these 60 years it has given many citizens faith that justice could be found even against their own state. What Commissioner Reding has already mentioned is closely related to this debate, and therefore should be emphasised again and again, namely that since December the Charter of Fundamental Rights of the European Union has become legally binding. This document is among the most progressive documents in the field of fundamental rights.
The Convention reinforces the Charter and the Charter supplements the Convention. Since December, the Treaty of Lisbon commits the EU to join the Convention on Human Rights. Therefore our objective must be to ensure that implementation is as successful as possible. The most important question here is what added value joining the Convention will bring to the life of EU citizens. My report on joining the Convention had been prepared with this in mind, and was unanimously ratified by the Committee on Civil Liberties, Justice and Home Affairs. Therefore I would like to ask the Council and the Commission to do all they can during the negotiations to ensure that joining the Convention really delivers value, an added value for the citizens of the EU, without raising exaggerated expectations.
At the same time, several questions need to be clarified during the negotiations. One of these substantial issues is the relationship between the courts. It is also a precondition that internal legal remedies be fully exhausted first. At the same time I believe it is important to take into account during the negotiations that the reform of the operation of the European Court of Human Rights in Strasbourg will coincide with the accession of the EU to the Convention. The EU's accession to the Convention will be a unique experiment, but this must not threaten anything that is already functioning with regard to the enforcement of human rights. Accession to the Convention can be successful only if it truly reinforces the already functioning institutions and allows citizens access to them. We should take care not to endanger this process and make sure that in our surge of enthusiasm we do not throw the baby out with the bathwater, as the Hungarian saying so aptly puts it. I believe that this is a very important moment and that we are on the right path. I would ask the Commission and the Council to define their mandate and conduct the forthcoming negotiations reinforcing the above.
Mrs Gál, I would like to say that you are the first Hungarian Member that I have seen since we heard the news that our fellow Member and friend, Mr Pál Schmitt, has been elected President of the Hungarian Parliament. I would like to say that we are definitely going to miss our friend Mr Schmitt, but I ask you to formally pass on our congratulations to him, and I am sure that he will do a magnificent job leading his country's Parliament.
(SK) Even though all Member States are signatories to the Convention, the accession of the EU as a whole will represent not just a new dimension for human rights protection in the EU, but also - I would like to stress - a legal and political signal for a strengthening of relations between the EU and Europe. I would also like to support the idea that, along with the EU's accession to the Convention on the Protection of Human Rights and Fundamental Freedoms, serious consideration should also be given to the wide-scale adoption of legislation setting out the area of social rights - the adoption of a revised European Social Charter at a Europe-wide level for the Union as a whole, for example, would clearly be a welcome step.
The EU's accession to the Convention also opens up the question of the political representation of the Union in the bodies of the Council of Europe. At the same time, people are saying that the European Parliament should also play an active role in this process. I agree in principle with this view, Commissioner, but I fear that the process, including its individual components, will not be at all easy. Even though I currently share your enthusiasm - and of course the Council also deserves thanks for its very good work - we must prepare ourselves for the fact that the process will be very complicated and that we still have a lot of work to do in this direction.
(PL) Mr President, the European Union is founded upon respect for human rights. It is, in fact, one of the finest aspects of the institution. It is just that I have the impression we are building these human rights exclusively for our own citizens. Mrs Beňová and Mrs Wikström have spoken about this. However, I have the impression that we are neglecting what Mrs Hautala spoke about, and by that I mean efforts to propagate human rights outside the EU. It is my conviction that the European Union lacks commitment in this area.
It is with hope that I welcome the European Union's accession to the Convention, because this gives the opportunity for a certain consistency of the system of rights and the protection of human rights in the European Union. It should be borne in mind that when creating new rights, other freedoms should not be curtailed. This is, of course, a subject for philosophers and theoreticians of law, but this tension between rights and freedoms does exist. In view of this, both legislators and, later, the judges who enforce the law should be aware of this.
(DE) Mr President, ladies and gentlemen, Article 6 of the Treaty of Lisbon states that the EU shall accede to the European Convention for the Protection of Human Rights and Fundamental Freedoms, which represents a strengthening of the system of fundamental rights within the EU. The European Convention on Human Rights is extremely important for the protection of human rights and fundamental freedoms in Europe. Our affiliation to this legal system would strengthen the fundamental rights of EU citizens, as they would gain an additional means of legal remedy in the event that they considered their fundamental rights violated.
I view the accession of the EU to the European Convention for the Protection of Human Rights and Fundamental Freedoms as a very positive step, as it will also raise awareness of the importance of fundamental rights in the EU and ideally increase the credibility of the EU with regard to its external relations.
Mr President, first of all let me thank both our rapporteurs - Kinga Gál and Ramón Jáuregui Atondo - and also the Commission and the Presidency.
(ES) Thank you very much for the very hard but necessary work that you have done.
When we were talking about the EU's accession to the European Convention on Human Rights - and we have been talking about it in the European Union for the past 10 years, I think - there were quite a lot of worries that there would be competition between the European Court of Human Rights and the European Court of Justice, that we would have problems when it came to jurisdiction, that the autonomy of the European Court of Justice might be questioned.
But I think that what we have achieved in our work is that we are coming to a situation in which those two courts can be complementary. We were trying to do everything to avoid hierarchical thinking, but actually we have cross-fertilisation between those two systems of human rights protection. In the light of recent trends, where the ECJ follows the case-law of the Strasbourg court and vice versa, I think that the two systems coexist and actually there is no competition, and most of those fears have been dissipated.
In the recent Bosphorus judgment that we all know very well, the European Court of Human Rights said that there was no need to re-examine the case because the EU, as such, offers an adequate level of protection of human rights. So then the question arises: why do we need accession to the Convention? This question has been posed by our colleagues here and, yes, we do need it. Why do we need it? Not only because of the symbolic meaning, which is important, but because the whole system of protecting human rights in the European Union will gain credibility in the eyes of citizens who will enjoy the protection from the actions of the EU, not only of the Member States as is the case now. When there is no effective judicial review either at national or at Community level - when, for example, the applicant is denied standing or the EU body concerned cannot be sued, those are the situations where we will have added value.
We are acceding to the Convention for the sake of greater coherence of the system of human rights protection, not to undermine the credibility of that system. We need loyalty, and that is why we postulate that inter-State applications should not be brought concerning an alleged failure of compliance when the act falls within the scope of Union law. We postulate this and we should do our utmost to put it into law.
Finally, I would like to thank very much the Commission for setting up a DG on Human Rights. I remember as a student reading Joseph Weiler's articles about the protection of human rights. He came to the conclusion that you can do whatever you like in terms of applying for and acceding to the Convention on Human Rights, but if there is no implementation and follow-up in the Commission then it will be fruitless.
So finally, thanks to you, we have it. Hopefully we will go forward and have better protection of human rights in the European Union than we have now.
(HU) I am very pleased that by signing up to the most fundamental European human rights document, the European Union is taking another step towards developing a truly unified Europe and is enhancing its credibility when it intervenes against human rights violations in third countries. However, we must not forget that in terms of the protection of human rights, the Council of Europe is in many ways ahead of the European Union. This is why I urge the Commission to examine the possibility of signing up to other Council of Europe conventions and prepare an inventory of those international treaties concluded within the Council of Europe which would help us enhance the quality of the EU's human rights legislation, if we were to acceed to them.
I believe that in order for Europe to truly become a region of freedom, security and law, it will be necessary to cooperate with the Council of Europe and adopt its existing achievements in the area of human rights. Amongst these achievements special attention should be given to the Charter for Regional or Minority Languages and the Framework Convention for the Protection of National Minorities, which set out the minimum requirements for issues concerning indigenous national minorities, based on European values, respect for diversity and the rights set out in the Charter of Fundamental Rights. The Member States of the European Union are all members of the Council of Europe, and most of them have signed and ratified the documents mentioned. It would be natural for the extension of the Union's legislation into this domain to be carried out with the inclusion of the widely ratified conventions.
(RO) The entry into force of the Treaty of Lisbon has ensured the European Union's accession to the European Convention for the Protection of Human Rights and Fundamental Freedoms. In fact, the European Court of Human Rights in Strasbourg will protect fundamental rights and liberties against EU actions. This fact is all the more important as Member States have transferred important powers to the European Union. I should emphasise that accession will not affect the principle of autonomy of EU law, as the Court of Justice in Luxembourg will remain the sole supreme court for all issues concerning EU law.
Romania signed the European Convention for the Protection of Human Rights and Fundamental Freedoms in 1993. It is important to point out that Article 20 of the Romanian Constitution stipulates that international regulations governing fundamental human rights which Romania is party to take precedence over national laws.
(HU) Commissioner, it is very important that the Council of Europe has a mechanism that was developed and has been functioning for decades, monitored by the European Court of Human Rights, and that the European Union will share it. I have been saying for a long time that as far as the protection of human rights and minorities in Europe is concerned, it is of great concern that it is the Council of Europe which has a functioning system for the protection of human rights and minorities, while the real political weight in Europe lies with the Union. I would like to draw attention to the excellent report by the rapporteur, Kinga Gál, in which she points out that the relevant law of precedent or case law frequently provides a significant support for the protection of minority rights, which the European Union cannot offer. I would also reinforce what Mr Sógor mentioned. This could be a precedent for the European Union to join the Council of Europe's Framework Convention for the Protection of National Minorities, since 8.5% of the Union's population belong to minorities and the Union has no system at all for the protection of minorities.
(ES) Mr President, I would like to congratulate Mr Jáuregui on the very serious work that he has done.
This report clarifies institutional and operational aspects arising from the European Union signing up to the European Convention for the Protection of Human Rights and Fundamental Freedoms.
It was three decades ago now that the European Commission and Parliament adopted both resolutions requesting that the Union sign up to the Convention. Now, with a more complex Union, with 27 Member States, no one is questioning whether this should happen. Agreement on these principles is the basis for the political cohesion and the identity of the European Union, and when these things go into crisis there are political and also economic problems.
Defending all human rights and fundamental freedoms in any circumstances and without hesitation means working to strengthen democracy and for progress, and it means completely excluding any expression of violence, imposition or totalitarianism. This, let us not forget, was the main direction of the European Union project. This is the course that we need to take, and I ask the Commission and the Council to work towards it.
Also, Mr President, I would like to send my regards and condolences to the families of the victims in Greece.
(PL) The European Convention for the Protection of Human Rights and Fundamental Freedoms is one of the foundations of the European theory of values, which defends the rights of the individual and human rights. This lay at the basis of the establishment of the European Union in terms of values.
For many years, the European Court of Human Rights has fulfilled its role very well, defending the weak and the persecuted. Recently, however, there have been several rulings which call into question the ECHR's understanding of the principle of freedom of the individual. Last year, the whole of Europe was swept by a wave of discussion and opposition to a verdict which prohibited the display of a cross in a public place.
I think the European Union, acceding to the Convention under the provisions of the Treaty of Lisbon, should at the same time begin discussion and debate in the sense of profound reflection, so that this kind of distortion of individual freedom and falsely understood human rights does not happen again in the future.
(PL) Mr President, the European Parliament has many times adopted resolutions condemning cases of breaches of human rights and freedoms in different parts of the world. It should, however, be said that as the European Union we are unable to cope with obvious violations of these fundamental rights in Member States of the European Union.
I would like to give a very relevant example. Recently, the Chief Official Ethics Commission of Lithuania penalised Mr Tomaševski, leader of the Polish minority and a Member of the European Parliament, for putting a question to Mr Barroso about respect for the rights of minorities. This is a bizarre and downright scandalous situation. I would like to ask the following question: will accession to the Framework Convention change anything? The European Union should develop standards on these matters which are very much higher than those adopted in the Framework Convention. It is time such cases of discrimination did not take place in Member States of the European Union.
(EL) Mr President, firstly I too should like to express my deep regret at the loss of three Greek citizens in Greece today, during the course of peaceful rallies by Greek citizens demonstrating for a better future. Certain persons, acting on the margins, certain persons acting anti-democratically, so wrongly deprived these people of their lives.
It truly is a tragic irony that we are today debating the strengthening and deepening of the fabric of protection for the human rights and fundamental freedoms of European citizens with our accession to the European Convention on Human Rights.
However effectively the Court in Strasbourg worked, we must know that, in order to strengthen the idea of Europe, a Europe of values, an anthropocentric Europe, what must take precedence over everything is solidarity: solidarity between Member States, solidarity between nations, the solidarity that we need so badly in Greece right now.
Mr President, almost all the Members who have spoken have expressed their support for the European Union signing up to the European Convention for the Protection of Human Rights and Fundamental Freedoms, and we are fully in agreement with them.
I would like to refer to the two speeches that seemed to express reticence or opposition to this, considering it either a threat to the competences of the Union, in the case of Mr Ziobro, or unnecessary, in the case of Mrs Morvai.
I would like to refer to both of these speeches and answer them both specifically. With regard to Mr Ziobro's argument, there is no problem with the Strasbourg Court interfering in the Union's competences. That is not its objective and, moreover, this is stated in Protocol 8 of the Treaty of Lisbon. It is clear that it does not change the competences or powers of the Union's institutions. There is no problem.
In addition to the issue of the 'co-respondent' mechanism - in other words, the European Union along with a Member State - when there is an appeal against a Member State before the Strasbourg Court, one of the subjects that is being dealt with in a working group on this matter is that of exhausting the judicial remedies of the Luxembourg Court first, before going to the European Court of Human Rights.
This is one of the subjects that are being worked on from a technical point of view in the working group, so that there will not be any doubt that the European Court of Human Rights does not impinge on the competences of the Union; it simply establishes whether or not there has been an infringement of the European Convention for the Protection of Human Rights.
The second argument is that of Mrs Morvai, who says, 'I can go against a decision by an authority of my country and I can go to the European Court of Human Rights, so why do I need the European Union to sign up?' I think that this is quite clear: the European Union has competences that the Member States do not have. The European Union not only has competences, but what is more, it has increased them.
The European Union has become an institution that takes decisions through directives, regulations and decisions from a legal point of view, which could infringe the European Convention for the Protection of Human Rights. That is why the European Union's journey towards an increasingly powerful institution means that as well as the Member States signing the European Convention for the Protection of Human Rights and submitting to the jurisdiction of Strasbourg, the European Union therefore also needs to submit to the jurisdiction of Strasbourg; that is why the Treaty of Lisbon establishes that this is the case.
In addition, the history of the European Court of Human rights and its case law has been highly positive for human rights in Europe. The European Convention for the Protection of Human Rights, which is the text that the Court applies, is quite old - it dates back to 1950 - and, like the Treaty of Rome, it was also signed in Rome. Protocols have since been added to it over time. It is old, but nevertheless there has been a wealth of case law that has become the case law of the constitutional courts and supreme courts of the Member States. It has formed a sort of common doctrine, which is essentially the doctrine that the Luxembourg Court and the Strasbourg Court together are seeking to establish for the future in the interpretation of human rights.
We therefore feel it is entirely justified for the European Union to sign this Convention. Moreover, we feel that it is going to protect not only the people of the Member States, but also people who come from outside the European Union and have the status of a foreign resident, because the European Convention for the Protection of Human Rights protects anyone who is under the jurisdiction of a Member State and in the future anyone who is under jurisdiction that is affected by the decisions taken by the European Union. It is therefore not only nationals of the Member States, but also those who are not nationals of the Member States who will be protected by this Convention if the Union signs it.
I would like to say that we are pleased that there is a consensus with regard to the importance of moving forward with the development of the mandate presented by the European Commission and that there is going to be a Parliament sitting on this, as announced by Mr Jáuregui and I would like to take this opportunity to congratulate him and the other rapporteurs of this report, Mrs Gál and Mr Preda. I would also like to say that it is the intention of the Spanish Presidency that this mandate - based on the text sent by the Commission, which we understand has to be responsible for negotiating it with the European Council - should be adopted by the Council of Ministers, the Justice and Home Affairs (JHA) Council, on 4 June.
Vice-President of the Commission. - Mr President, let me start by saying how much I agree with what the Spanish Presidency has just given as answers to some of the questions of the parliamentarians. I will not repeat it because I would say exactly the same.
Permit me just to thank the parliamentarians who have intervened in a very positive way in order to underline the importance of fundamental rights, which are the basis of our Union. To reinforce those fundamental rights for each single citizen can only be an advancement of what we think as being the real values of our Europe.
I would like to thank specifically the two rapporteurs, who have done very important work in order to bring Parliament towards agreeing to the basic mandate, but the basic mandate, as has also been said in this House, is only the beginning, because we have to negotiate. These negotiations will certainly take a long time, and when we have finished the negotiations, the ratification process has to start.
So, Mr President, I foresee that I will have to come back very often - with pleasure, of course - to this House in order to report on how we stand, how we are advancing, what the problems are and what the solutions are. I am very confident that the parliamentarians will help us in order to achieve the common goal, which is a Europe of values and of rights.
The debate is closed.
Written statements (Rule 149)
in writing. - (NL) As the European Parliament, we have to make sure that the EU's accession to the European Convention on Human Rights (ECHR) does not reinforce the current trend of judges of the European Court of Justice and of the European Court of Human Rights overruling decisions taken democratically by Member States, in the areas of asylum and immigration, for example. I could cite quite a few recent examples of that. Judges who are not elected and who therefore do not have to account to anyone, are increasingly interfering with the legislative and executive powers of Member States. That is a pernicious development and one that reinforces the European Union's democratic deficit.
in writing. - (PL) Accession of the European Union to the European Convention for the Protection of Human Rights and Fundamental Freedoms is a proposal which has been on the European Parliament's agenda for a long time. The Treaty of Lisbon, which provides a legal basis in this matter, allows for negotiations to be started. This is a very important step, which enables more effective enforcement of the fundamental rights of European Union citizens.
We must, however, be aware that we have a great deal of work ahead of us before the Union becomes a party to the Convention. Many questions of a legal nature arise, which will have to be answered during the negotiations. The following questions are among them. Should the Union accede only to the Convention itself, or should it also become a party to the protocols? How should the matter of representation of the Union in the bodies of the Council of Europe be solved? Finally, and most importantly, what relations should be adopted between the two courts - the Court of Justice in Luxembourg and the Court of Human Rights in Strasbourg?
Let us remember that a fundamental principle of the European Union's legal system is the exclusive jurisdiction of the ECJ to interpret EU law. I am pleased that the newly constituted Commission has treated the matter of accession to the Convention as a priority and has prepared a recommendation to begin negotiations. The most important matter now is for Member States to reach an understanding on fundamental matters, so that the negotiations can proceed smoothly.
in writing. - (DE) With the European Convention for the Protection of Human Rights and Fundamental Freedoms (ECHR) the EU is creating a few problems for itself. I am thinking, for example, about the alleged contravention of the Convention in connection with Italy's forced repatriation of African refugees. In that case, the cudgel of the Geneva Convention relating to the Status of Refugees was swung, although the protection of refugees expressly relates to persecution on political or religious grounds, among others. Today, these are mainly economic migrants. Are we trying to stipulate their reception via a circuitous route?
In general, our failed integration policy of the last few decades is rebounding on us. The European Court of Human Rights in the EU will perhaps impose minarets and burkas on Europe, and some proceedings are already under way; is, conversely, the crucifix to disappear from school walls and perhaps subsequently from first-aid boxes, seals, coats of arms and national flags? In actual fact, freedom of religion was intended to be applied against a State that prohibits the practice of religion in public. It must not be the case that the indigenous population has to deny its Western heritage for the sake of the rights of a few individuals to feel good. In particular, the retention of data will probably be incompatible with the ECHR, too. The question arises as to whether the current plan to block child pornography on the Internet would comply with the Convention, especially as Internet blocks by the entertainment industry are used as an opportunity to install copyright filters, and the majority of the sites originate in the US and therefore are not subject to EU law, so the root of the problem of misuse is not tackled.
As rapporteur for the Committee on Foreign Affairs with regard to the EU's accession to the European Convention on Human Rights, I asked myself, as other colleagues have also done, what such a decision actually provides. I believe that the answer to this is as follows. Accession provides an additional external check at EU level in terms of respecting rights. This helps strengthen public order in Europe, based as we all know, on human rights, democracy and the rule of law. Finally, accession provides the EU with additional credibility in its foreign relations.
On the other hand, we must be aware that there are a number of questions expecting an answer. Which area is covered by accession? Just the Convention or its additional protocols as well? What forms of representation will the EU use in the Convention's bodies? What role will Parliament play in appointing the EU judge to the ECHR? I firmly believe that all these questions will be answered soon.
Europe still does not have an effective system for the protection of human rights. The European Convention on Human Rights (ECHR) is the most important instrument for the protection of human rights and fundamental freedoms in Europe. It is of particular significance to the citizens of my country, which Right-wing governments have deprived of the ability to protect the fundamental rights guaranteed by the EU Charter of Fundamental Rights. The European Court of Human Rights in Strasbourg, which upholds the Convention, has dealt with over 100 000 cases since being established. The number of cases increases significantly from year to year. In 2009, almost 60 000 complaints were submitted to the Court, which represents a growth of 20% compared to 2008. The Member States are not in a hurry to recognise the judgments of the Court. If they did this quickly and effectively, there would be a decided reduction in complaints. Accession of the Union to the ECHR will be an additional goad to encourage efficient implementation of the decisions of the Court - an institution which upholds citizens' rights and makes it possible for them to seek justice. Conformity of legal acts with the text of the Convention will come under the supervision of the Court. In relation to this, the decisions of the Court should also find expression in EU policy. Perhaps thanks to this the Polish Right will understand, among other things, that the state should ensure confessional neutrality in state educational establishments, where presence at lessons is required regardless of religious confession (from the judgment of the Court on the case of Lautsi v Italy).